Exhibit 10.1 CONFIDENTIAL - Redacted. Confidential Treatment of redacted portions requested of the Securities and Exchange Commission. AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 9, 2011 among HOME PROPERTIES, L.P., as Borrower, HOME PROPERTIES, INC., as the Company, THE LENDERS FROM TIME TO TIME PARTY HERETO, MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent, BANK OF AMERICA, N.A., PNC BANK, N.A. and RBS CITIZENS, N.A., as Co-Documentation Agents and U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent MANUFACTURERS AND TRADERS TRUST COMPANY and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS PAGE ARTICLE I - DEFINITIONS 1 SECTION 1.01DEFINED TERMS 1 SECTION 1.02CLASSIFICATION OF LOANS AND BORROWINGS 27 SECTION 1.03TERMS GENERALLY 27 SECTION 1.04ACCOUNTING TERMS: GAAP 27 SECTION 1.05EFFECT OF AMENDMENT AND RESTATEMENT 28 ARTICLE II - THE CREDITS 29 SECTION 2.01COMMITMENTS 29 SECTION 2.02LOANS AND BORROWINGS 29 SECTION 2.03REQUESTS FOR BORROWINGS 30 SECTION 2.04LETTERS OF CREDIT 31 SECTION 2.05FUNDING OF BORROWINGS 35 SECTION 2.06INTEREST ELECTIONS 36 SECTION 2.07TERMINATION AND REDUCTION OF COMMITMENTS 37 SECTION 2.08REPAYMENT OF LOANS, EVIDENCE OF DEBT 38 SECTION 2.09PREPAYMENT OF LOANS 38 SECTION 2.10FEES 41 SECTION 2.11INTEREST 42 SECTION 2.12ALTERNATE RATE OF INTEREST 43 SECTION 2.13INCREASED COSTS 43 SECTION 2.14BREAK FUNDING PAYMENTS 45 SECTION 2.15TAXES 45 SECTION 2.16PAYMENTS GENERALLY, PRO RATA TREATMENT, SHARING OF SET-OFFS 46 SECTION 2.17MITIGATION OBLIGATIONS, REPLACEMENT OF LENDERS 48 SECTION 2.18CASH COLLATERAL 48 SECTION 2.19DEFAULTING LENDERS 49 SECTION 2.20INACCURATE FINANCIAL STATEMENTS OR COMPLIANCE CERTIFICATES 52 ARTICLE III - REPRESENTATIONS AND WARRANTIES 52 SECTION 3.01ORGANIZATION:POWERS 52 SECTION 3.02AUTHORIZATION, ENFORCEABILITY 53 SECTION 3.03GOVERNMENTAL APPROVALS, NO CONFLICTS 54 SECTION 3.04FINANCIAL CONDITION:NO MATERIAL ADVERSE CHANGE 54 SECTION 3.05PROPERTIES 55 SECTION 3.06INTELLECTUAL PROPERTY, PERMITS AND LICENSES 56 SECTION 3.07LITIGATION AND ENVIRONMENTAL MATTERS 56 SECTION 3.08 COMPLIANCE WITH LAWS AND AGREEMENTS 57 SECTION 3.09INVESTMENT COMPANY STATUS 57 SECTION 3.10TAXES 58 SECTION 3.11ERISA 58 SECTION 3.12DISCLOSURE 58 SECTION 3.13INSURANCE 58 SECTION 3.14REIT STATUS 59 SECTION 3.15SOLVENCY 59 SECTION 3.16MARGIN REGULATIONS 59 SECTION 3.17OFAC AND ANTI-MONEY LAUNDERING 60 SECTION 3.18PATRIOT ACT 60 SECTION 3.19REPRESENTATIONS AND WARRANTIES IN THE LOAN DOCMENTS 61 SECTION 3.20SENIOR DEBT STATUS 61 ARTICLE IV - CONDITIONS 61 SECTION 4.01EFFECTIVE DATE 61 SECTION 4.02EACH CREDIT EVENT 64 ARTICLE V - AFFIRMATIVE COVENANTS 64 SECTION 5.01FINANCIAL STATEMENTS AND OTHER INFORMATION 64 SECTION 5.02NOTICES OF MATERIAL EVENTS 67 SECTION 5.03EXISTENCE, CONDUCT OF BUSINESS 68 SECTION 5.04PAYMENT OF OBLIGATIONS 68 SECTION 5.05MAINTENANCE OF PROPERTIES, INSURANCE, MANAGEMENT 69 SECTION 5.06BOOKS AND RECORDS, INSPECTION RIGHT 69 SECTION 5.07COMPLIANCE WITH LAWS 69 SECTION 5.08USE OF PROCEEDS AND LETTERS OF CREDIT 69 SECTION 5.09COMPANY STATUS; RATING 70 SECTION 5.10OWNERSHIP OF PROJECTS AND PROPERTY: UNENCUMBERED ASSETS 70 SECTION 5.11SHAREHOLDER COMMUNICATION, FILINGS, ETC. 70 SECTION 5.12FURTHER ASSURANCES 70 SECTION 5.13NEW GUARANTORS 70 SECTION 5.14COVENANT RELATING TO NOTE PURCHASE AGREEMENT 71 ARTICLE VI - NEGATIVE COVENANTS 71 SECTION 6.01INDEBTEDNESS AND OTHER FINANCIAL COVENANTS 71 SECTION 6.02LIENS 73 SECTION 6.03FUNDAMENTAL CHANGE 73 SECTION 6.04INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUSITION 74 SECTION 6.05HEDGING AGREEMENTS 75 SECTION 6.06TRANSACTIONS WITH AFFILIATES 75 SECTION 6.07RESERVED 75 SECTION 6.08MARGIN REGULATIONS: SECURITIES LAWS 75 SECTION 6.09RESTRICTED PAYMENTS 75 SECTION 6.10NEGATIVE COVENANTS OF THE COMPANY AND THE QRS SUBSIDIARY 77 ARTICLE VII - EVENTS OF DEFAULT 77 ARTICLE VIII - THE ADMINISTRATIVE AGENT 80 ARTICLE IX - MISCELLANEOUS 82 SECTION 9.01NOTICES 82 SECTION 9.02WAIVERS, AMENDMENTS 83 SECTION 9.03EXPENSES: INDEMNITY, DAMAGE WAIVER 84 SECTION 9.04SUCCESSORS AND ASSIGNS 86 SECTION 9.05SURVIVAL 88 SECTION 9.06COUNTERPARTS, INTEGRATION, EFFECTIVENESS 89 SECTION 9.07SEVERABILITY 89 SECTION 9.08RIGHT OF SETOFF 89 SECTION 9.09GOVERNING LAW, JURISDICTION, CONSENT TO SERVICE OF PROCESS 90 SECTION 9.10WAIVER OF JURY TRIAL 90 SECTION 9.11HEADINGS 91 SECTION 9.12CONFIDENTIALITY 91 SECTION 9.13INTEREST RATE LIMITATION 91 SECTION 9.14PATRIOT ACT 92 SCHEDULES: Schedule 2.01 Commitments Schedule 2.04 Existing Letters of Credit Schedule 3.02 Ownership Structure Schedule 3.04 Existing Indebtedness Schedule 3.13 Insurance EXHIBITS: Exhibit A Form of Assignment and Acceptance Exhibit B Form of Guaranty Exhibit C Form of Revolving Credit Note Exhibit D-1 Form of Borrowing Request Exhibit D-2 Form of Term Loan Borrowing Request Exhibit D-3 Form of Notice of Issuance Exhibit E Form of Opinion of Borrower’s Counsel Exhibit F Form of Quarterly/Annual Compliance Certificate Exhibit G Form of Term Loan Note This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 9, 2011, among HOME PROPERTIES, L.P., a New York limited partnership (the “Borrower”), HOME PROPERTIES, INC., a Maryland corporation (the “Company”), the LENDERS FROM TIME TO TIME PARTY HERETO, MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent, U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent, BANK OF AMERICA, N.A., PNC BANK, N.A. and RBS CITIZENS, N.A., as Co-Documentation Agents, and MANUFACTURERS AND TRADERS TRUST COMPANY and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Bookrunners. WHEREAS, the Borrower, the Company, certain of the Lenders and other lenders party thereto (the “EXISTING LENDERS”), the Administrative Agent and certain other parties have entered into that certain Credit Agreement dated as of September 1, 2009 (as amended and as in effect immediately prior to the date hereof, the “EXISTING CREDIT AGREEMENT”); and WHEREAS, the Administrative Agent and the Lenders desire to amend and restate the Existing Credit Agreement, among other things, to make available to the Borrower (i) a revolving credit facility in the initial amount of $275,000,000 with a $20,000,000 letter of credit subfacility, and (ii) term loans in an initial principal amount of up to $250,000,000, in each case, on the terms and conditions contained herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto agree as follows: ARTICLE I − DEFINITIONS SECTION 1.01.DEFINED TERMS. As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “ACCESSION AGREEMENT” means an Accession Agreement substantially in the form of AnnexI to the Guaranty. “ADJUSTED EBITDA” means, for any period, the sum of NOI for such period for all Projects plus management, development and other income of the Consolidated Businesses on a consolidated basis for such period less the aggregate Capital Expenditure Reserve Amount with respect to all Projects for such period. “ADJUSTED LIBO RATE” means, for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate. 1 Table of Contents “ADJUSTED NOI” means, for any period with respect to a Project, NOI for such period from such Project less the Capital Expenditure Reserve Amount with respect to such Project for such period. “ADJUSTED RECOURSE SECURED INDEBTEDNESS” means all Secured Indebtedness affecting any Project which Secured Indebtedness is recourse (limited to the amount of such Secured Indebtedness that is recourse) to the Company, the Borrower or their Subsidiaries or Unconsolidated Affiliates (but solely with respect to the Borrower’s pro rata share of such Secured Indebtedness of Unconsolidated Affiliates), if either (i) the amount of such Secured Indebtedness equals an amount greater than 60% of Total Property Value of such Project or (ii) the ratio of Adjusted NOI for the Project affected by such Secured Indebtedness to Debt Service of such Project is less than 1.4 to 1.0. “ADJUSTED UNENCUMBERED NOI” means, for any period, NOI not subject to any Liens for such period derived from an Unencumbered Eligible Project less the Capital Expenditure Reserve Amount with respect to such Unencumbered Eligible Project for such period. “ADMINISTRATIVE AGENT” means The Manufacturers and Traders Trust Company, in its capacity as administrative agent for the Lenders hereunder. “ADMINISTRATIVE QUESTIONNAIRE” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “AFFILIATE” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified.In no event shall the Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower, the Company or any other Guarantor. “AGREEMENT” means this Amended and Restated Credit Agreement dated as of the date hereof, by and among the Borrower, the Company, the Lenders, the Administrative Agent and the other parties hereto as may be amended or supplemented from time to time. “ALTERNATE BASE RATE” means, for any day, a fluctuating rate of interest that is equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and (c) the one-month Adjusted LIBO Rate determined on a daily basis, plus 1.50%. Any change in the Alternate Base Rate shall be effective on the opening of business on the day of such change. “ANNUAL COMPLIANCE CERTIFICATE” shall have the meaning set forth in Section 5.01(b)(ii). “APPLICABLE FACILITY FEE RATE” means the per annum percentage set forth in the table below corresponding to the Level at which the “Applicable Margin” is determined in accordance with the definition thereof: 2 Table of Contents Level Applicable Facility Fee Rate 1 0.400% 2 0.350% 3 0.250% 4 0.175% 5 0.175% Notwithstanding the foregoing, (a) for the period from the Effective Date through but excluding the date which is the fifth Business Day following the Administrative Agent’s receipt of the Annual Compliance Certificate for the fiscal year ending December 31, 2011, the Applicable Facility Fee Rate shall be determined based on Level 3, and thereafter, such Facility Fee Rate shall be adjusted from time to time as set forth in the definition of “Applicable Margin”. “APPLICABLE MARGIN” means, as of any date of determination, the percentage rate set forth below corresponding to the ratio of Total Outstanding Indebtedness to Total Value as determined in accordance with Section6.01(a)(i): Level Ratio of Total Outstanding Indebtedness to Total Value Applicable Margin for Eurodollar Revolving Loans Applicable Margin for ABR Revolving Loans Applicable Margin for Eurodollar Term Loans Applicable Margin for ABR Term Loans 1 Greater than .55 to 1.00 2.00% 0.25% 2.00% 0.25% 2 Greater than .50 to 1.00 but less than or equal to .55 to 1.00 1.65% 0.00% 1.65% 0.00% 3 Greater than .45 to 1.00 but less than or equal to .50 to 1.00 1.30% 0.00% 1.30% 0.00% 4 Greater than .40 to 1.00 but less than or equal to .45 to 1.00 1.15% 0.00% 1.15% 0.00% 5 Less than or equal to .40 to 1.00 1.00% 0.00% 1.00% 0.00% The Applicable Margin for Loans shall be determined by the Administrative Agent from time to time, based on the ratio of Total Outstanding Indebtedness to Total Value as set forth in the Quarterly Compliance Certificate or Annual Compliance Certificate most recently delivered by the Borrower pursuant to Section5.01(a)(ii) or Section 5.01(b)(ii), as the case may be.Any adjustment to the Applicable Margin shall be effective as of the fifth Business Day following the Administrative Agent’s receipt of the applicable Annual Compliance Certificate or Quarterly Compliance Certificate, as the case may be.If the Borrower fails to deliver an Annual Compliance Certificate or a Quarterly Compliance Certificate pursuant to Section 5.01, the Applicable Margin shall equal the percentages corresponding to Level 1 from the date such compliance certificate was required to be delivered in accordance with the terms of this Agreement until the fifth Business Day following the Administrative Agent’s receipt of the applicable Annual Compliance Certificate or Quarterly Compliance Certificate, as the case may be.Notwithstanding the foregoing, for the period from the Effective Date through but excluding the date which is the fifth Business Day following the Administrative Agent’s receipt of the Annual Compliance Certificate for the fiscal year ended December 31, 2011, the Applicable Margin shall be determined based on Level 3 in the first table set forth above, and as of the fifth Business Day following the Administrative Agent’s receipt of the Annual Compliance Certificate for the fiscal year ended December 31, 2011, the Applicable Margin shall be adjusted to the Level corresponding to the ratio of Total Outstanding Indebtedness to Total Value as set forth in the Annual Compliance Certificate delivered with respect to the fiscal year ended December 31, 2011, and thereafter, such Applicable Margin shall be adjusted from time to time as set forth in this definition.The Applicable Margin calculated as provided in this definition shall be subject to adjustment to the extent provided in Section 2.20. 3 Table of Contents “APPLICABLE PERCENTAGE” means, with respect to any Revolving Credit Lender, the percentage of the total Revolving Commitments represented by such Revolving Credit Lender’s Revolving Commitment.If the Revolving Commitments have terminated or expired, the Applicable Percentages shall be determined based upon the Revolving Commitments most recently in effect, giving effect to any assignments. “APPROVED FUND” means any Fund that is administered or managed by (a)a Lender, (b)an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “APPROVED RATING AGENCY” means any of Standard & Poor’s Ratings Services, Moody’s Investors Service, Inc., Fitch Ratings, DBRS Ltd., any other nationally recognized statistical rating organization or any of their respective subsidiaries and successors. “ASSIGNMENT AND ACCEPTANCE” means an assignment and acceptance entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any other form approved by the Administrative Agent. “AVAILABILITY PERIOD” means the period from and including the Effective Date to but excluding the earlier of the Revolving Commitment Termination Date and the date of termination of the Revolving Commitments. “BANKRUPTCY CODE” shall have the meaning set forth in Section 3.15. “BOARD” means the Board of Governors of the Federal Reserve System of the United States of America. 4 Table of Contents “BOOK VALUE” means the value at which a Property is reported on the financial statements of the Company in accordance with GAAP, less the amount of any Indebtedness or Liens related to such Property. “BORROWER” means Home Properties, L.P., a New York limited partnership. “BORROWING” means a borrowing consisting of (i) Revolving Loans of the same Type, made, converted or continued on the same date and in the case of Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) Term Loans of the same Type, made on the Effective Date, or converted or continued on the same date and in the case of Eurodollar Loans, as to which a single Interest Period is in effect. “BORROWING REQUEST” means a request by the Borrower for a Loan in accordance with Section 2.03. “BUSINESS DAY” means any day that is not a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed; provided that, when used in connection with a Eurodollar Loan, the term “BUSINESS DAY” shall also exclude any day on which banks are not open for dealings in dollar deposits in the London interbank market. “CAPITAL EXPENDITURE RESERVE AMOUNT” means, for any period, with respect to a Project an amount equal to (i) $300 multiplied by the number of apartment units contained in such Project multiplied by (ii) a fraction, the numerator of which is equal to the number of days in such period and the denominator of which is equal to 365. “CAPITALIZATION RATE” means, 7.00%; provided, however, that if the occupancy level of any Unencumbered Eligible Project falls below 75%, the Capitalization Rate used with respect to such Unencumbered Eligible Project for purposes of determining the Total Unencumbered Property Value with respect to such Unencumbered Eligible Project shall be 10.00%; provided further, however, that the Capitalization Rate shall be reviewed from time to time at the request of any Lender by the Administrative Agent and the Lenders and shall be subject to adjustment from time to time by the Required Lenders, acting in their sole discretion, based upon market conditions for comparable property types. “CAPITAL LEASE OBLIGATIONS” of any Person means the obligations of such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “CASH COLLATERALIZE” means, to pledge and deposit with or deliver to the Administrative Agent, for the benefit of the Issuing Bank or Lenders, as collateral for the LC Exposure or obligations of Lenders to fund participations in respect of the LC Exposure, cash or deposit account balances pursuant to documentation in form and substance satisfactory to the Administrative Agent and the Issuing Bank.“CASH COLLATERAL” shall have a meaning correlative to the foregoing and shall include the proceeds of such cash collateral. 5 Table of Contents “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §96, any amendments thereto, any successor, statutes and any regulations or guidance promulgated thereunder. “CHANGE IN CONTROL” means (a) the acquisition of ownership, directly or indirectly, beneficially or of record, by any Person or group (within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 and the rules of the Securities and Exchange Commission thereunder as in effect on the date hereof), of shares representing more than 35% of the aggregate ordinary voting power represented by the issued and outstanding Equity Interests of the Company; (b) occupation of a majority of the seats (other than vacant seats) on the board of directors of the Company by Persons who were neither (i) nominated by the board of directors of the Company nor (ii)appointed by directors so nominated; or (c) the acquisition of direct or indirect Control of the Borrower or the Company by any Person or group including, without limitation, the failure of the Company to be the general partner of the Borrower. “CHANGE IN LAW” means (a) the adoption of any law, rule or regulation after the date of this Agreement, (b) any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental Authority after the date of this Agreement (including, without limitation, Regulation D of the Board of Governors of the Federal Reserve System) or (c) compliance by any Lender or the Issuing Bank (or, for purposes of Section 2.13(b), by any lending office of such Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the date of this Agreement; provided that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”, regardless of the date enacted, adopted or issued. “CLASS”,when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans and when used in reference to any Commitment, refers to whether such Commitment is a Revolving Commitment or Term Loan Commitment. “CODE” means the Internal Revenue Code of 1986, as amended from time to time. “COMMITMENT” means, with respect to each Lender, such Lender’s (i) Revolving Commitment and (ii) Term Loan Commitment. The initial amount of each Lender’s Commitments are set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender shall have assumed its Commitment, as applicable. The initial aggregate amount of the Lenders’ Commitments is $525,000,000. 6 Table of Contents “COMPANY” means Home Properties, Inc., a Maryland corporation. “CONSOLIDATED BUSINESSES” means the Company, the Borrower, and each of their respective Subsidiaries. “CONTINGENT OBLIGATION” as to any Person means, without duplication, (a) any contingent obligation of such Person required to be shown on such Person’s balance sheet in accordance with GAAP, and (b) any obligation required to be disclosed in the footnotes to such Person’s financial statements in accordance with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness, lease, dividend or other obligation, exclusive of contractual indemnities (including, without limitation, any indemnity or price-adjustment provision relating to the purchase or sale of securities or other assets) and guarantees of non-monetary obligations (other than guarantees of completion) which have not yet been called on or quantified, of such Person or of any other Person. The amount of any Contingent Obligation described in clause (b) shall be deemed to be (i) with respect to a guaranty of interest or interest and principal, or operating income guaranty, the sum of all payments required to be made thereunder (which in the case of an operating income guaranty shall be deemed to be equal to the debt service for the note secured thereby), calculated at the interest rate applicable to such Indebtedness, through (A) in the case of an interest or interest and principal guaranty, the stated date of maturity of the obligation (and commencing on the date interest could first be payable thereunder), or (B) in the case of an operating income guaranty, the date through which such guaranty will remain in effect, and (ii) with respect to all guarantees not covered by the immediately preceding clause (i) an amount equal to the stated or determinable amount of the primary obligation in respect of which such guaranty is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof (assuming such Person is required to perform thereunder) as recorded on the balance sheet and on the footnotes to the most recent financial statements of such Person. Notwithstanding anything contained herein to the contrary, (1) guarantees of completion shall not be deemed to be Contingent Obligations unless and until a claim for payment has been made thereunder, at which time any such guaranty of completion shall be deemed to be a Contingent Obligation in an amount equal to any such claim and (2) Low Income Housing Credit Program Guarantees shall not be deemed to be Contingent Obligations. Subject to the preceding sentence, (x) in the case of a joint and several guaranty given by such Person and another Person (but only to the extent such guaranty is recourse, directly or indirectly to such Person), the amount of the guaranty shall be deemed to be 100% thereof unless and only to the extent that (i) such other Person has delivered cash or cash equivalents described herein in the definition of Permitted Investments to secure all or any part of such Person’s guaranteed obligations or (ii) such other Person holds an Investment Grade Credit Rating from either Moody’s or S&P, and (y) in the case of a guaranty, (whether or not joint and several) of an obligation otherwise constituting Indebtedness of such Person, the amount of such guaranty shall be deemed to be only that amount in excess of the amount of the obligation constituting Indebtedness of such Person.Contingent Obligations of any Person shall include such Person’s pro rata share of the Contingent Obligations of any Unconsolidated Affiliate of such Person. 7 Table of Contents “CONTROL” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise. “Controlling “and “Controlled” have meanings correlative thereto. “DEBTOR RELIEF LAWS” means the Bankruptcy Code of the United States of America, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect. “DEBT SERVICE” means for any period the sum of (i) all interest obligations accrued on all Indebtedness with respect to a Project, (ii) all payments of principal required to be made (other than payments of any principal balance remaining to be paid by the terms of the applicable Indebtedness at the maturity thereof) with respect to any Indebtedness on a Project and (iii) the amortization of loan fees, original issue discount, non-cash interest payments, the interest component of Capital Lease Obligations and hedging costs (but excluding extraordinary interest expense, and net of amortization of deferred costs associated with new financings or refinancings of existing Indebtedness) with respect to such Project during such period. “DEFAULT” means any event or condition which constitutes an Event of Default or which upon notice, lapse of time or both would, unless cured or waived, become an Event of Default. “DEFAULTING LENDER” means, subject to Section 2.19(b), any Lender that (a) has failed to (i) fund all or any portion of its Loans within two Business Days of the date such Loans were required to be funded hereunder unless such Lender notifies the Administrative Agent and the Borrower in writing that such failure is the result of such Lender’s determination that one or more conditions precedent to funding (each of which conditions precedent, together with any applicable default, shall be specifically identified in such writing) has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any other Lender any other amount required to be paid by it hereunder (including in respect of its participation in Letters of Credit) within two Business Days of the date when due, (b) has notified the Borrower, the Administrative Agent or the Issuing Bank in writing that it does not intend to comply with its funding obligations hereunder, or has made a public statement to that effect (unless such writing or public statement relates to such Lender’s obligation to fund a Loan hereunder and states that such position is based on such Lender’s determination that a condition precedent to funding (which condition precedent, together with any applicable default, shall be specifically identified in such writing or public statement) cannot be satisfied), (c) has failed, within three Business Days after written request by the Administrative Agent or the Borrower, to confirm in writing to the Administrative Agent and the Borrower that it will comply with its prospective funding obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such written confirmation by the Administrative Agent and the Borrower), or (d) has, or has a direct or indirect parent company that has, (i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee, administrator, assignee for the benefit of creditors or similar Person charged with reorganization or liquidation of its business or assets, including the Federal Deposit Insurance Corporation or any other state or federal regulatory authority acting in such a capacity; provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so long as such ownership interest does not result in or provide such Lender with immunity from the jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment on its assets or permit such Lender (or such Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or agreements made with such Lender.Any determination by the Administrative Agent that a Lender is a Defaulting Lender under any one or more of clauses (a) through (d) above shall be conclusive and binding absent manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written notice of such determination to the Borrower, the Issuing Bank and each Lender. 8 Table of Contents “DEVELOPMENT PROJECT” means a Project currently under development that has not achieved an Occupancy Rate of 90% or more for one full calendar quarter or on which the improvements (other than tenant improvements on unoccupied commercial space) related to the development have not been completed for one full calendar quarter; provided, however, a Development Project on which all improvements (other than tenant improvements on unoccupied commercial space) related to the development of such Project have been completed for at least 24 months shall cease to constitute a Development Project as of the last day of the quarter immediately following such 24 month period notwithstanding the fact that such Project has not achieved an Occupancy Rate of at least 90%. “DISPOSITION” has the meaning set forth in Section 2.09(c). “DOLLARS” or “$” refers to lawful money of the United States of America. “EFFECTIVE DATE” means the date on which the conditions specified in Section 4.01 are satisfied (or waived in accordance with Section 9.02). “ELIGIBLE PROJECT” means, any Project that (i) is 100% owned by the Borrower and/or any of its wholly-owned Subsidiaries, (ii)is free of all title defects and material structural defects, (iii)is not a Development Project, (iv) is managed by the Borrower or any Subsidiary of the Borrower, and (v)is free of all Hazardous Materials as verified by an environmental assessment report in form and substance satisfactory to the Administrative Agent. “ENCUMBERED ELIGIBLE PROJECT” means any Eligible Project all or any portion of which Eligible Project is encumbered by a Lien or subject to a Negative Pledge. “ENVIRONMENTAL LAWS” means any and all applicable federal, state or local laws, rules, regulations, statutes or codes and any and all ordinances, orders, decrees, judgments, injunctions, notices or binding agreements issued, promulgated or entered into by any Governmental Authority, relating in any way to the environment, preservation or reclamation of natural resources, the management, release or threatened release of any Hazardous Material or to health and safety matters. 9 Table of Contents “ENVIRONMENTAL LIABILITY” means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary of the Borrower directly or indirectly resulting from or based upon (a) violation of any Environmental Law, (b) the presence, generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or threatened release of any Hazardous Materials into the environment or (e) any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “EQUITY INTEREST” means, with respect to any Person, any share of capital stock of (or other ownership or profit interests in) such Person, any warrant, option or other right for the purchase or other acquisition from such Person of any share of capital stock of (or other ownership or profit interests in) such Person, any security convertible into or exchangeable for any share of capital stock of (or other ownership or profit interests in) such Person or warrant, right or option for the purchase or other acquisition from such Person of such shares (or such other interests), and any other ownership or profit interest in such Person (including, without limitation, partnership, member or trust interests therein), whether voting or nonvoting, and whether or not such share, warrant, option, right or other interest is authorized or otherwise existing on any date of determination. “EQUITY ISSUANCE” means any issuance by a Person of any Equity Interest in such Person and shall in any event include the issuance of any Equity Interest upon the conversion or exchange of any security constituting Indebtedness that is convertible or exchangeable, or is being converted or exchanged, for Equity Interests. “EQUITY VALUE” means, as of a given date, (a)the stockholders’ or owners’ equity of the Company and its Subsidiaries determined on a consolidated basis, plus (b)accumulated depreciation and amortization, minus (c)the following (to the extent reflected in determining stockholders’ or owners’ equity of the Company and its Subsidiaries): (i)the amount of any write-up in the book value of any assets contained in any balance sheet resulting from revaluation thereof or any write-up in excess of the cost of such assets acquired, and (ii)all amounts appearing on the assets side of any such balance sheet for assets which would be classified as intangible assets under GAAP, all determined on a consolidated basis. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time. “ERISA AFFILIATE” means any trade or business (whether or not incorporated) that, together with the Borrower, is treated as a single employer under Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a single employer under Section 414 of the Code. “ERISA EVENT” means (a) any “reportable event”, as defined in Section 4043 of ERISA or the regulations issued thereunder with respect to a Plan (other than an event for which the 30-day notice period is waived); (b)the filing pursuant to Section412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of the minimum funding standard with respect to any Plan; (c) the incurrence by the Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA with respect to the termination of any Plan; (d) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any notice relating to an intention to terminate any Plan or Plans or to appoint a trustee to administer any Plan; (e) the incurrence by the Borrower or any of its ERISA Affiliates of any liability with respect to the withdrawal or partial withdrawal from any Plan or Multi-employer Plan; or (f) the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by any Multi-employer Plan from the Borrower or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability or a determination that a Multi-employer Plan is, or is expected to be, insolvent or in reorganization, within the meaning of Title IV of ERISA. 10 Table of Contents “EURODOLLAR” when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Adjusted LIBO Rate. “EVENT OF DEFAULT” has the meaning assigned to such term in Article VII. “EXCLUDED TAXES” means with respect to the Administrative Agent, any Lender, the Issuing Bank or any other recipient of any payment to be made by or on account of any Obligation, (a) income or franchise taxes imposed on (or measured by) its net income by the United States of America, or by the jurisdiction under the laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable lending office is located, (b) any branch profits Taxes imposed by the United States of America, (c)any Taxes imposed under FACTA and (d) in the case of a Foreign Lender (other than an assignee pursuant to a request by the Borrower under Section 2.17(b)), any withholding Tax that is imposed on amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party to this Agreement (or designates a new lending office) or is attributable to such Foreign Lender’s failure to comply with Section 2.15(e), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new lending office (or assignment), to receive additional amounts from the Borrower with respect to such withholding tax pursuant to Section 2.15(a). “EXISTING CREDIT AGREEMENT” has the meaning set forth in the recitals hereto. “EXISTING LENDERS” has the meaning set forth in the recitals hereto. “EXISTING LETTER OF CREDIT” means any letter of credit listed on Schedule 2.04 hereto and issued by the Issuing Bank, pursuant to the Existing Credit Agreement. “FACILITY FEE” has the meaning set forth in Section 2.10(a). “FAIR MARKET VALUE” means, with respect to (a) security listed on a national securities exchange or the NASDAQ National Market, the price of such security as reported on such exchange or market by any widely recognized reporting method customarily relied upon by financial institutions and (b) with respect to any other property, the price which could be negotiated in an arm’s-length free market transaction, for cash, between a willing seller and a willing buyer, neither of which is under pressure or compulsion to complete the transaction. 11 Table of Contents “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any amended or successor version that is substantively comparable and not materially more onerous to comply with) and any current or future regulations or official interpretations thereof . “FEDERAL FUNDS EFFECTIVE RATE” means for any day, the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for any day that is a Business Day, the average (rounded upwards, if necessary, to the next 1/ 100 of 1%) of the quotations for such day for such transactions received by the Administrative Agent from three Federal funds brokers of recognized standing selected by it. “FEE PAYMENT DATE” has the meaning set forth in Section 2.10(c). “FINANCIAL OFFICER” means the chief financial officer, principal accounting officer, treasurer or controller of the Borrower or the Company as applicable. “FIXED CHARGES” means with respect to any fiscal period, the sum of (i) Total Interest Expense and (ii) the aggregate of all scheduled principal payments on Indebtedness made or required to be made during such fiscal period for the Consolidated Businesses on a consolidated basis (but excluding balloon payments of principal due upon the stated maturity of an Indebtedness) and (iii) the aggregate of all dividends declared and payable on any of the Company’s, the Borrower’s or any of their Subsidiaries’ Equity Interests. The Lenders agree to review a request from the Borrower to exclude charges associated with any future convertible preferred issues from inclusion in “Fixed Charges”; provided that any such exclusion shall be determined in the sole discretion of the Required Lenders. “FUND” means any Person (other than a natural Person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its activities. “FUNDS FROM OPERATIONS” means, with respect to a Person and for a given period, (a)net income (loss) of such Person determined on a consolidated basis for such period (b)excluding gains (or losses) from debt restructuring and sales of property during such period (c)plus depreciation with respect to such Person’s real estate assets and amortization (other than amortization of deferred financing costs) of such Person for such period, all after adjustment for unconsolidated partnerships and joint ventures plus (d) real estate impairment charges incurred outside of the ordinary course of business.Adjustments for Unconsolidated Affiliates will be calculated to reflect funds from operations on the same basis. 12 Table of Contents “FOREIGN LENDER” means any Lender that is organized under the laws of a jurisdiction other than that in which the Borrower is a resident for tax purposes. For purposes of this definition, the United States of America, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. “FRONTING EXPOSURE” means, at any time there is a Defaulting Lender, with respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of the outstanding LC Exposure with respect to Letters of Credit issued by the Issuing Bank other than LC Exposure as to which such Defaulting Lender’s participation obligation has been reallocated to other Lenders or Cash Collateralized in accordance with the terms hereof. “GAAP” means generally accepted accounting principles in the United States of America. “GENERAL PARTNER” means the Company and any successor general partner(s) of the Borrower. “GOVERNMENTAL AUTHORITY” means the government of the United States of America, any other nation or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. “GUARANTEE” of or by any Person (as used in this definition, the “guarantor”) means any obligation, contingent or otherwise, of the guarantor guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation of any other Person (as used in this definition, the “primary obligor”) in any manner, whether directly or indirectly, and including any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation or to purchase (or to advance or supply funds for the purchase of) any security for the payment thereof, (b) to purchase or lease property, securities or services for the purpose of assuring the owner of such Indebtedness or other obligation of the payment thereof, (c) to maintain working capital, equity capital or any other financial statement condition or liquidity of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation or (d) as an account party in respect of any letter of credit or letter of guaranty issued to support such Indebtedness or obligation; provided, that the term Guarantee shall not include (i) endorsements for collection or deposit in the ordinary course of business, (ii) guarantees of completion unless and until a claim for payment has been made thereunder, at which time any such guaranty of completion shall be deemed to be a Guaranty in an amount equal to any such claim and (iii) Low Income Housing Credit Program Guarantees. “GUARANTOR” means any Person that is a party to the Guaranty as a “Guarantor” and in any event shall include the Company and each Subsidiary of the Company (other than the Borrower) or the Borrower that owns an Unencumbered Eligible Project. 13 Table of Contents “GUARANTY” means the Amended and Restated Guaranty Agreement of even date herewith made by the Company and the other parties thereto for the benefit of the Administrative Agent, the Lenders and the Issuing Bank in the form attached hereto as Exhibit B. “HAZARDOUS MATERIALS” means toxic substances, hazardous waste, hazardous materials or hazardous substances, as such terms are defined in the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Section 9), the Comprehensive Environmental, Response, Compensation and Liability Act, as amended (42 U.S.C. Sections 9601 and 9) and/or the Hazardous Materials Transportation Act, as amended (49 U.S.C. Sections 1), and the regulations promulgated pursuant to any such laws, any asbestos or asbestos related products and any oils, petroleum-derived compounds or pesticides; provided that “Hazardous Materials” shall not include (a) materials which exist in quantities or in a compounded non-hazardous form in compliance with all applicable Federal, state and local laws, ordinances, rules and regulations such as asphalt contained in road surfacing materials and (b) materials customarily used in the day-to-day operation and maintenance of the Properties which are stored, used and disposed of in accordance with all applicable Federal, state and local laws, ordinances, rules and regulations such as cleaning fluids. “HEDGING AGREEMENT” means any interest rate protection agreement, foreign currency exchange agreement, commodity price protection agreement, collar transaction, cap transaction, other swap transaction or other interest or currency exchange rate or commodity price hedging arrangement. “IMPROVEMENTS” means all buildings, fixtures, structures, parking areas, landscaping and all other improvements whether existing now or hereafter constructed, together with all machinery and mechanical, electrical, HVAC and plumbing systems presently located thereon and used in the operation thereof, excluding (a) any such items owned by utility service providers, (b) any such items owned by tenants or other third-parties unaffiliated with the Borrower and (c) any items of personal property. “INDEBTEDNESS” of any Person means, without duplication, (a) all obligations (including, without limitation, Contingent Obligations) of such Person for borrowed money or with respect to deposits or advances of any kind, (b) all obligations (including, without limitation, Contingent Obligations) of such Person evidenced by bonds, debentures, notes or similar instruments, (c) all obligations (including, without limitation, Contingent Obligations) of such Person upon which interest charges are customarily paid, (d) all obligations (including, without limitation, Contingent Obligations) of such Person under conditional sale or other title retention agreements relating to property acquired by such Person, (e) all obligations of such Person in respect of the deferred purchase price of property or services (excluding current accounts payable incurred in the ordinary course of business), (f) all Indebtedness of others secured by (or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on property owned or acquired by such Person, whether or not the Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease Obligations (including, without limitation, Contingent Obligations) of such Person, (i) all obligations (including, without limitation, Contingent Obligations) of such Person as an account party in respect of letters of credit and letters of guaranty, (j) all obligations (including, without limitation, Contingent Obligations) of such Person in respect of bankers’ acceptances, (k) net obligations under any Hedging Agreement not entered into as a hedge against existing Indebtedness, in an amount equal to the mark-to-market value for such Hedging Agreement, as determined based upon one or more mid-market or other readily available quotations provided by any recognized dealer in such Hedging Agreement (which may include any Lender) and (l)such Person’s pro rata share of the Indebtedness of any Unconsolidated Affiliate of such Person. The Indebtedness of any Person shall include the Indebtedness of any other entity (including any partnership in which such Person is a general partner) to the extent such Person is liable therefor as a result of such Person’s ownership interest in or other relationship with such entity, except to the extent the terms of such Indebtedness provide that such Person is not liable therefor. 14 Table of Contents “INDEMNIFIED TAXES” means Taxes other than Excluded Taxes. “INTEREST ELECTION REQUESTS” means a request by the Borrower to convert or continue a Loan in accordance with Section 2.06. “INTEREST PAYMENT DATE” means (i) with respect to ABR Loans the first day of each calendar month and (ii) with respect to Eurodollar Loans, last day of the Interest Period therefor and, in the case of a Eurodollar Loan having an Interest Period in excess of three months, the date that is three months from the initial date of the Interest Period therefor. “INTEREST PERIOD” means the period commencing on the date of any Eurodollar Borrowing and ending on the numerically corresponding day in the calendar month that is one, two or three months (or, if available, six or nine months) thereafter, as the Borrower may elect, provided that (i) if any Interest Period would end on a day other than a Business Day, such Interest Period shall be extended to the next succeeding Business Day unless such next succeeding Business Day would fall in the next calendar month, in which case such Interest Period shall end on the next preceding Business Day and (ii) any Interest Period that commences on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the last calendar month of such Interest Period) shall end on the last Business Day of the last calendar month of such Interest Period. For purposes hereof, the date of a Borrowing initially shall be the date on which such Borrowing is made and, in the case of a Loan, thereafter shall be the effective date of the most recent conversion or continuation of such Borrowing. “INVESTMENT GRADE CREDIT RATING” means a rating assigned by S&P or Moody’s to the senior unsecured long term Indebtedness of a Person of BBB-/Baa3 (or the equivalent) or higher. “ISSUING BANK” means The Manufacturers and Traders Trust Company, in its capacity as the issuer of Letters of Credit hereunder, and its successors in such capacity as provided in Section 2.04(i). The Issuing Bank may, in its discretion, arrange for one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall include any such Affiliate with respect to Letters of Credit issued by such Affiliate. 15 Table of Contents “LC DISBURSEMENT” means a payment made by the Issuing Bank pursuant to a Letter of Credit. “LC EXPOSURE” means, at any time, the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit at such time plus (b) the aggregate amount of all LC Disbursements that have not yet been reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any Lender at any time shall be its Applicable Percentage of the total LC Exposure at such time. “LEASE” means a lease, license, concession agreement or other agreement providing for the use or occupancy of any portion of any Project, including all amendments, supplements, modifications and assignments thereof and all side letters or side agreements relating thereto. “LENDERS” means each Revolving Credit Lender and each Term Loan Lender. “LETTER OF CREDIT” means any standby letter of credit issued pursuant to this Agreement and any Existing Letter of Credit. “LETTER OF CREDIT FEE” has the meaning set forth in Section 2.10(b). “LIBO RATE” means, with respect to any Eurodollar Borrowing for any Interest Period, the rate appearing on Reuters Screen LIBOR01 page (or any successor to or substitute for such service, providing rate quotations comparable to those currently provided on such service or if such page or service ceases to display such information from such other service or method as the Administrative Agent may select) at approximately 11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period, as the rate for dollar deposits with a maturity comparable to such Interest Period. “LIEN” means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or security interest in, on or of such asset, (b) the interest of a vendor or a lessor under any conditional sale agreement, capital lease or title retention agreement (or any financing lease having substantially the same economic effect as any of the foregoing) relating to such asset and (c) in the case of securities, any purchase option, call or similar right of a third party with respect to such securities. “LOANS” means the Revolving Loans and the Term Loans made by the Lenders to the Borrower pursuant to this Agreement in the aggregate or any of them, as the context shall require. “LOAN DOCUMENTS” means this Agreement, the Notes, the Guaranty and all other instruments, agreements and written obligations delivered by the Borrower or any Guarantor in connection with or pursuant to this Agreement, as any of them may be amended, modified, extended or supplemented from time to time. 16 Table of Contents “LOW INCOME HOUSING CREDIT PROGRAM GUARANTEES” means the assurance by the Borrower to limited partners of certain Affiliates of the Borrower, of which the Borrower or a Subsidiary of the Borrower is the general partner, that the real properties developed and operated by such Affiliates under the Low Income Housing Tax Credit program established under the Code will be kept in compliance with applicable requirements to avoid loss of, or recapture of, low income housing tax credits. “MARGIN STOCK” means “margin stock” as such term is defined in Regulation U and Regulation G of the Federal Reserve Board as in effect from time to time. “MATERIAL ADVERSE EFFECT” means a material adverse effect on (a) the business, assets, operations or condition (financial or otherwise) of the Borrower and its wholly-owned Subsidiaries, taken as a whole, (b) the ability of the Company, the Borrower or any of their Subsidiaries to perform any of their obligations under this Agreement or the Loan Documents or (c) the rights of or benefits available to the Lenders under this Agreement or the Loan Documents. “MATERIAL INDEBTEDNESS” means Indebtedness (other than the Loans and Letters of Credit), or obligations in respect of one or more Hedging Agreements, of any one or more of the Company, the Borrower and the Subsidiaries of the Company and the Borrower in an aggregate principal amount exceeding $20,000,000. For purposes of determining Material Indebtedness, the “principal amount” of the obligations of the Company, the Borrower or any Subsidiary of the Company or the Borrower in respect of any Hedging Agreement at any time shall be the maximum aggregate amount (giving effect to any netting agreements) that the Company, the Borrower or such Subsidiary would be required to pay if such Hedging Agreement were terminated at such time. “MAXIMUM AVAILABILITY” means the aggregate amount of the Lenders’ Revolving Commitments. “MINIMUM COLLATERAL AMOUNT” means, at any time, with respect to Cash Collateral consisting of cash or deposit account balances, an amount equal to 105% of the Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued and outstanding at such time. “MOODY’S” means Moody’s Investors Service, Inc. “MORTGAGE” means a mortgage, deed of trust, deed to secure debt or similar security instrument made by a Person owning an interest in real estate granting a Lien on such interest in real estate as security for the payment of Indebtedness. “MORTGAGE RECEIVABLE” means a promissory note secured by a Mortgage of which the Company, the Borrower or any other Subsidiary is the holder and retains the rights of collection of all payments thereunder. 17 Table of Contents “MULTI-EMPLOYER PLAN” means a multi-employer plan as defined in Section 4001(aX3) of ERISA. “NEGATIVE PLEDGE” means, with respect to a given asset, any provision of a document, instrument or agreement (other than any Loan Document) which prohibits or purports to prohibit the creation or assumption of any Lien on such asset as security for Indebtedness of the Person owning such asset or any other Person; provided, however, that an agreement that conditions a Person’s ability to encumber its assets upon the maintenance of one or more specified ratios that limit such Person’s ability to encumber its assets but that do not generally prohibit the encumbrance of its assets, or the encumbrance of specific assets, shall not constitute a Negative Pledge. “NET CASH PROCEEDS” means all cash when and as received by any Consolidated Business in connection with a Disposition, less the amount of Secured Indebtedness required to be repaid in connection with the sale or refinancing of such Real Property, real estate transfer taxes or other taxes payable in connection with the sale of such Real Property and reasonable costs and expenses paid by the Borrower or its Subsidiaries in connection with such sale or refinancing.Notwithstanding the foregoing, Net Cash Proceeds shall not be deemed to have been received by a Consolidated Business at any time while such proceeds are held by a 1031 exchange agent. “NET OFFERING PROCEEDS” means with respect to any Equity Issuance by a Person, the aggregate amount of all cash and the Fair Market Value of all other property (other than securities of such Person being converted or exchanged in connection with such Equity Issuance) received by such Person in respect of such Equity Issuance net of investment banking fees, legal fees, accountants’ fees, underwriting discounts and commissions and other customary fees and expenses actually incurred by such Person in connection with such Equity Issuance. “NEW GUARANTOR” means any Subsidiary of the Company or the Borrower that is not already a Guarantor that is required to execute and deliver to the Administrative Agent an Accession Agreement to the Guaranty pursuant to Section 5.13. “NOI” means, with respect to a Project, net operating income derived from such Project determined in accordance with GAAP, adjusted, however, to exclude accrued rent with respect to tenants that are more than 90 days in arrears in the payment of rent, and further adjusted to account for the actual management fee, if any, paid with respect to such Project. “NON-CONSENTING LENDER” means any Lender that does not approve any consent, waiver or other amendment that (i) requires the approval of all affected Lenders in accordance with the terms of Section 9.02 and (ii) has been approved by the Required Lenders. “NON-DEFAULTING LENDER” means, at any time, each Lender that is not a Defaulting Lender at such time. “NOTE” means, any Revolving Credit Note or Term Loan Note; “NOTES” means, collectively, all of such Notes outstanding at any given time. 18 Table of Contents “NOTE PURCHASE AGREEMENT” means, either (i) that certain Note Purchase Agreement to be entered into on or about December 19, 2011 with respect to certain Senior Guaranteed Series A and Series B Notes, or (ii) to the extent the Note Purchase Agreement described in clause (i) is not effected, such other note purchase agreement or similar debt instrument by and among the Borrower and the note purchasers thereunder which is entered into by the Borrower within twelve months of the Effective Date. “OBLIGATIONS” means, individually and collectively: (a)the aggregate principal balance of, and all accrued and unpaid interest on, all Loans; (b)all reimbursement obligations with respect to Letters of Credit and all other liabilities with respect to any Letter of Credit; and (c)all other indebtedness, liabilities, obligations, covenants and duties of the Borrower, the Company and the other Guarantors owing to the Agent or any Lender of every kind, nature and description, under or in respect of this Agreement or any of the other Loan Documents, including, without limitation, the fees and indemnification obligations, whether direct or indirect, absolute or contingent, due or not due, contractual or tortious, liquidated or unliquidated, and whether or not evidenced by any promissory note. “OCCUPANCY RATE” means, with respect to a Project at any time, the physical occupancy of such Project calculated in a manner consistent with the calculations of physical occupancy prior to the date hereof set forth under the heading Owned Community Results contained in the Earnings Release and Supplemental Information which is furnished as an exhibit to Form 8-K which is filed by the Company on a quarterly basis. “OTHER TAXES” means any and all present or future stamp, court or documentary, intangible, recording, filing or similar Taxes arising from any payment made hereunder or from the execution, delivery, performance, registration or enforcement of, from the receipt or perfection of a security interest under, or otherwise with respect to, this Agreement. “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in ERISA and any successor entity performing similar functions. “PERMITTED ENCUMBRANCES” means: (a)Liens imposed by law for taxes that are not yet due or are being contested in compliance with Section 5.04; (b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law, arising in the ordinary course of business and securing obligations that are not overdue by more than 30 days or are being contested in compliance with Section 5.04; (c)pledges and deposits made in the ordinary course of business in compliance with workers’ compensation, unemployment insurance and other social security laws or regulations; 19 Table of Contents (d)deposits to secure the performance of bids, trade contracts, leases, statutory obligations, surety and appeal bonds, performance bonds and other obligations of a like nature, in each case in the ordinary course of business; and (e)easements, zoning restrictions, rights-of-way and similar encumbrances on real property imposed by law or arising in the ordinary course of business that do not secure any monetary obligations and do not materially detract from the value of the affected property or interfere with the ordinary conduct of business of the Borrower or any Subsidiary of the Borrower; Notwithstanding the foregoing, the term “Permitted Encumbrances” shall not include any Lien securing Indebtedness. “PERMITTED INVESTMENTS” means unrestricted: (a)cash; (b)marketable direct obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by, the United States of America (or by any agency thereof to the extent such obligations are backed by the full faith and credit of the United States of America), in each case maturing within one year from the date of acquisition thereof, (c)investments in commercial paper maturing within 270 days from the date of acquisition thereof and having, at such date of acquisition, the highest credit rating obtainable from S&P or from Moody’s; (d)investments in domestic and Eurodollar certificates of deposit, banker’s acceptances, time deposits and floating rate certificates of deposit maturing within 180 days from the date of acquisition thereof issued or guaranteed by or placed with, and money market deposit accounts issued or offered by, any domestic office of any commercial bank organized under the laws of the United States of America, any State thereof or the District of Columbia which has a combined capital and surplus and undivided profits of not less than $500,000,000; (e)fully collateralized repurchase agreements with a term of not more than 30 days for securities described in clause (b) above and entered into with a financial institution satisfying the criteria described in clause (d) above; (f)publicly traded equity securities issued by a REIT that primarily owns multi-family properties; and (g)other marketable securities accepted by the Required Lenders. “PERSON” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, Governmental Authority or other entity. 20 Table of Contents “PLAN” means any employee pension benefit plan (other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if such plan were terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA. “PRIME RATE” means the rate of interest per annum publicly announced from time to time by the Administrative Agent as its prime rate in effect at its principal office (which rate may not be the lowest rate of interest available by the Administrative Agent); each change in the Prime Rate shall be effective from and including the date such change is publicly announced as being effective. “PRO RATA SHARE” means the percentage obtained by dividing (i)the sum of the aggregate outstanding unused Commitments of such Lender plus the aggregate principal balance of the Loans held by such Lender by (ii)the sum of the aggregate outstanding unused Commitments of all Lenders plusthe outstanding principal balance of the Loans held by all Lenders. “PROJECT” means any residential housing building, related group of buildings or community owned 100%, directly or indirectly, by any of the Consolidated Businesses. “PROPERTY” means any Real Property or personal property, plant, building, facility, structure, equipment, general intangible, receivable, or other asset owned or leased by any Consolidated Business. “QRS SUBSIDIARY” means Home Properties Trust. “QUALIFIED COMMUNITY REINVESTMENT PROJECTS” means those Projects that comply with the Community Reinvestment Act or other applicable federal and state laws. “QUARTERLY COMPLIANCE CERTIFICATE” shall have the meaning set forth in Section 5.01(a)(ii). “REAL PROPERTY” means all of the Consolidated Businesses’ present and future right, title and interest (including, without limitation, any leasehold estate) in (i)any plots, pieces or parcels of land, (ii) any Improvements of every nature whatsoever (the rights and interests described in clauses (i) and (ii) above being the “PREMISES”), (iii)all easements, rights of way, gores of land or any lands occupied by streets, ways, alleys, passages, sewer rights, water courses, water rights and powers, and public places adjoining such land, and any other interests in property constituting appurtenances to the Premises, or which hereafter shall in any way belong, relate or be appurtenant thereto, (iv)all hereditaments, gas, oil, minerals (with the right to extract, sever and remove such gas, oil and minerals), and easements, of every nature whatsoever, located in, on or benefiting the Premises and (v) all other rights and privileges thereunto belonging or appertaining and all extensions, additions, improvements, betterments, renewals, substitutions and replacements to or of any of the rights and interests described in clauses (iii) and (iv) above. 21 Table of Contents “RECOURSE SECURED INDEBTEDNESS” means (a) Guarantees of Secured Indebtedness of the Company, the Borrower and their Subsidiaries and the Borrower’s pro rata share of any Guarantees of Secured Indebtedness of Unconsolidated Affiliates, and (b) Secured Indebtedness affecting any Project that is recourse to the Company, the Borrower or their Subsidiaries or Unconsolidated Affiliates, in the case of each of clauses (a) and (b) limited to the amount of such Guarantee or Secured Indebtedness that is recourse to the Company, the Borrower or their Subsidiaries or Unconsolidated Affiliates, as the case may be. “REGISTER” has the meaning set forth in Section 9.04(c). “REIT” means a domestic trust or corporation that qualifies as a “real estate investment trust” under the Code. “RELATED PARTIES” means, with respect to any specified Person, such Person’s Affiliates and the respective directors, officers, employees, agents and advisors of such Person and such Person’s Affiliates. “REQUIRED LENDERS” means, at any time, Lenders (excluding Defaulting Lenders) having more than 50% of the sum of the aggregate outstanding Revolving Credit Exposures and unused Revolving Commitments at such time and the aggregate outstanding principal amount of the Term Loans at such time (excluding the Revolving Credit Exposures, unused Revolving Commitments and Loans of any Defaulting Lender at such time). “RESTRICTED PAYMENT” means: (a)any dividend or other distribution, direct or indirect, on account of any Equity Interest of the Company, the Borrower or any Subsidiary of the Company or the Borrower now or hereafter outstanding, except a dividend payable solely in Equity Interests of an identical or junior class to the holders of that class; (b)any redemption, conversion, exchange, retirement, sinking fund or similar payment, purchase or other acquisition for value, direct or indirect, of any Equity Interest of the Company, the Borrower or any Subsidiary of the Company or the Borrower now or hereafter outstanding; and (c)any payment made to retire, or to obtain the surrender of, any outstanding warrants, options or other rights to acquire any Equity Interests of the Company, the Borrower or any Subsidiary of the Company or the Borrower now or hereafter outstanding. “REVOLVING COMMITMENT” means, with respect to each Lender, the commitment of such Lender to make Revolving Loans to the Borrower and to acquire participations in Letters of Credit in an aggregate principal amount not exceeding the amount set forth with respect to such Lender on Schedule 2.01 as its “Revolving Commitment”, or in the case of a Person becoming a Lender after the Effective Date through an assignment of an existing Revolving Commitment, the amount of the assigned “Revolving Commitment” as provided in the Assignment and Acceptance or joinder agreement, as applicable, executed by such Person, in each case as such commitment may be (i) reduced from time to time pursuant to Section 2.07 and (ii) reduced or increased from time to time pursuant to assignments by or to such Lender pursuant to Section 9.04.As of the Effective Date, the initial aggregate amount of the Lenders’ Revolving Commitments is $275,000,000. “REVOLVING COMMITMENT TERMINATION DATE” means the earlier of (i) December 8, 2015 (the “Initial Maturity Date”), and (ii) the date on which all amounts outstanding under this Agreement have been declared or have automatically become due and payable (whether by acceleration or otherwise); provided however that if (i) the Borrower advises the Administrative Agent on or before September 9, 2015 (but in any event not prior to June 11, 2015) in writing of its desire to extend the Revolving Commitment Termination Date, (ii) pays the Administrative Agent for the account of each Lender an extension fee (the “Extension Fee”) equal to 0.25% of each Lender’s Revolving Commitment, (iii) on the date such notice is delivered and on the Initial Maturity Date no Default or Event of Default has occurred and is continuing and (iv) on the date such notice is delivered and on the Initial Maturity Date all representations and warranties under the Loan Documents are true and correct in all material respects except to the extent such representation or warranty expressly relates to an earlier date (in which case such representation and warranty shall be true and correct as of such date), then the “Maturity Date” shall mean December 8, 2016. Upon payment, the Extension Fee shall be fully earned and nonrefundable. 22 Table of Contents “REVOLVING CREDIT EXPOSURE” means, with respect to any Lender at any time, the sum of the outstanding principal amount of such Lender’s Revolving Loans and its LC Exposure at such time. “REVOLVING CREDIT LENDER” means each Lender with a Revolving Commitment or, to the extent the Revolving Commitments have been terminated, a Revolving Loan or other Revolving Credit Exposure. “REVOLVING CREDIT NOTE” means a promissory note of the Borrower payable to the order of a requesting Lender in the principal amount of such Lender’s Revolving Commitment, in substantially the form of ExhibitC. “REVOLVING LOAN” means a loan made by a Lender to the Borrower under its Revolving Commitment, which may either be an ABR Loan or a Eurodollar Loan. “S&P” means Standard & Poor’s. “SECURED INDEBTEDNESS” means any Indebtedness secured by a Lien, and in the case of the Borrower, shall include (without duplication) the Borrower’s pro rata share of the Secured Indebtedness of its Unconsolidated Affiliates. “STATUTORY RESERVE RATE” means a fraction (expressed as a decimal), the numerator of which is the number one and the denominator of which is the number one minus the aggregate of the maximum reserve percentages (including any marginal, special, emergency or supplemental reserves) expressed as a decimal established by the Board to which the Administrative Agent is subject with respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve percentages shall include those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be subject to such reserve requirements without benefit of or credit for proration, exemptions or offsets that may be available from time to time to any Lender under such Regulation D or any comparable regulation. The Statutory Reserve Rate shall be adjusted automatically on and as of the effective date of any change in any reserve percentage. 23 Table of Contents “SUBSIDIARY” means, with respect to any Person (the “parent”) at any date, any corporation, limited liability company, partnership, association or other entity the accounts of which would be consolidated with those of the parent in the parent’s consolidated financial statements if such financial statements were prepared in accordance with GAAP as of such date. “TAXES” means any and all present or future taxes, levies, imposts, duties, deductions, withholdings (including backup withholding), assessments, fees or other charges imposed by any Governmental Authority, including any interest, additions to tax or penalties applicable thereto. “TERM LOAN COMMITMENT” means the commitment of such Lender to make Term Loans to the Borrower on the Effective Date in the amount set forth on Schedule 2.01 to this Agreement as the amount of a Term Loan Lender's “Term Loan Commitment”.As of the Effective Date the aggregate Term Loan Commitments of all Lenders equal $250,000,000. “TERM LOAN LENDER” means, as of the Effective Date, each Lender with a Term Loan Commitment, and thereafter, each Lender holding an outstanding Term Loan. “TERM LOAN” means a loan made by a Lender to the Borrower under its Term Loan Commitment in accordance with Section 2.02(b). “TERM LOAN MATURITY DATE” means the earlier of (i) December 8, 2016, and (ii) the date on which all amounts outstanding under this Agreement have been declared or have automatically become due and payable (whether by acceleration or otherwise). “TERM LOAN NOTE” means a promissory note of the Borrower payable to the order of a requesting Term Loan Lender in the principal amount of such Term Loan Lender’s Term Loan Commitment, in substantially the form of Exhibit G. “TOTAL INTEREST EXPENSE” means, for any period, the sum of (i)interest expense of the Consolidated Businesses paid during such period and (ii)interest expense of the Consolidated Businesses accrued and/or capitalized for such period in each case including participating interest expense, the amortization of loan fees, original issue discount, non-cash interest payment, the interest component of Capital Lease Obligations and hedging costs but excluding extraordinary interest expense, and net of amortization of deferred costs associated with new financings or refinancings of existing Indebtedness. “TOTAL OUTSTANDING INDEBTEDNESS” means, as of any date, the sum of (i) all Indebtedness of the Consolidated Businesses and (ii) without duplication, all Contingent Obligations of the Consolidated Businesses which are recourse to such Person or any other Consolidated Business. “Total Outstanding Indebtedness” shall not be deemed to include (a)completion guarantees of construction loans or (b) Low Income Housing Tax Credit Program Guarantees.For the avoidance of doubt, Total Outstanding Indebtedness shall include the Borrower’s pro rata share of the Indebtedness and Contingent Obligations of its Unconsolidated Affiliates. 24 Table of Contents “TOTAL PROPERTY VALUE” means, as of any date for any Project, (i) with respect to any Project that has been owned by a Consolidated Business, and for any Project that has ceased to be a Development Project, for not less than four full consecutive calendar quarters, an amount equal to Adjusted NOI relating to such Project for the immediately preceding four full consecutive calendar quarters divided by the Capitalization Rate, (ii)with respect to any Project that has ceased to be a Development Project for more than one full calendar quarter but less than four full consecutive calendar quarters, an amount equal to (x) Adjusted NOI relating to such Project for the immediately preceding full consecutive calendar quarters that such Project has ceased to be a Development Project, multiplied by (y) a ratio the numerator of which is four and the denominator of which is the number of immediately preceding full consecutive calendar quarters that such Project has ceased to be a Development Project and divided by (z) the Capitalization Rate and (iii) with respect to any Project which has been owned by a Consolidated Business for less than four full consecutive calendar quarters, an amount equal to the cost of acquiring such Project less reasonable and customary transaction costs incurred in connection with such acquisition. “TOTAL UNENCUMBERED VALUE” means, as of any measurement date, the sum of (i) with respect to Unencumbered Eligible Projects that have been owned by a Consolidated Business, and for any Unencumbered Eligible Project that has ceased to be a Development Project, for not less than four full consecutive calendar quarters, an amount equal to Adjusted NOI for all such Unencumbered Eligible Projects for the immediately preceding four full consecutive calendar quarters as of the measurement date, divided by the Capitalization Rate; (ii) with respect to all Unencumbered Eligible Projects that have ceased to be a Development Project for more than one full calendar quarter but less than four full consecutive calendar quarters, an amount equal to (x) Adjusted NOI for each such Unencumbered Eligible Project for the immediately preceding full consecutive calendar quarters that such Unencumbered Eligible Project has ceased to be a Development Project, multiplied by (y) a ratio the numerator of which is four and the denominator of which is the number of immediately preceding full consecutive calendar quarters that such Unencumbered Eligible Project has ceased to be a Development Project and divided by (z) the Capitalization Rate; (iii) with respect to Unencumbered Eligible Projects which have been owned by a Consolidated Business for less than four full consecutive calendar quarters as of the measurement date, an amount equal to the cost of acquiring all such Unencumbered Eligible Projects less reasonable and customary transaction costs incurred in connection with such acquisition and (iv) an amount equal to the lesser of (a) the sum of (x) 100% of Book Value of undeveloped land not subject to a Lien that is owned by the Consolidated Businesses and (y)100% of Book Value of Development Projects not subject to a Lien, and (b) 25% of Total Unencumbered Value before including the amount of Total Unencumbered Value derived from this clause (iv). 25 Table of Contents “TOTAL VALUE” means, as of any date, the sum of (i) Total Property Value for all Eligible Projects; (ii) an amount equal to 75% of all investments in Mortgage Receivables; (iii)unrestricted Permitted Investments of the Consolidated Businesses; (iv) an amount equal to the lesser of (a) the sum of (x) 100% of Book Value of undeveloped land not subject to a Lien that is owned by the Consolidated Businesses and (y)100% of Book Value of any Development Project, and (b) 10% of Total Value before including the amount of Total Value derived from this clause (iv); and (v) without duplication (including exclusion of any Project the value of which is included in clause (iv) above), any Consolidated Business’s pro rata share of investments in Real Property not constituting Eligible Projects, valued at the lower of the cost of such investment or the value of such investment as determined in a manner consistent with clauses (i) through (iv) above, as applicable.The Borrower’s pro rata share of assets held by Unconsolidated Affiliates (excluding assets of the type described in the immediately preceding clause (iii)) will be included in Total Value calculations consistent with the above described treatment for assets of Consolidated Businesses (including, without limitation, Eligible Projects of Unconsolidated Affiliates disregarding clause (i) of the definition thereof). “TRANSACTIONS” means the execution, delivery and performance by the Borrower of this Agreement and the other Loan Documents, the borrowing of Loans, the use of the proceeds thereof and the issuance of Letters of Credit hereunder. “TYPE” when used in reference to any Loan or Borrowing, refers to whether the rate of interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate. “UNCONSOLIDATED AFFILIATE” means, with respect to any Person, any other Person in whom such Person holds an investment, which investment is accounted for in the financial statements of such Person on an equity basis of accounting and whose financial results would not be consolidated under GAAP with the financial results of such Person on the consolidated financial statements of such Person. “UNENCUMBERED ELIGIBLE PROJECT” means any Eligible Project which is 100% owned by the Borrower and/or any Guarantor and that is not an Encumbered Eligible Project. “UNSECURED INDEBTEDNESS” means, Indebtedness which is not Secured Indebtedness, and, in the case of the Borrower, shall include (without duplication) the Borrower’s pro rata share of Unsecured Indebtedness of its Unconsolidated Affiliates. “UNSECURED INTEREST EXPENSE” means the interest expense paid, accrued or capitalized on all Total Outstanding Indebtedness that is not Secured Indebtedness for the applicable period. “WITHDRAWAL LIABILITY” means liability to a Multiemployer Plan as a result of a complete or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA. 26 Table of Contents SECTION 1.02.CLASSIFICATION OF LOANS AND BORROWINGS. For purposes of this Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving Loan” or a “Term Loan”) or by Type (e.g., a “Eurodollar Loan” or a “ABR Loan”) or Class and Type (e.g. “Eurodollar Revolving Loan”).Borrowings also may be classified and referred to by Class (e.g. a “Revolving Borrowing” or a “Term Loan Borrowing”) or Type (e.g., a “Eurodollar Borrowing”) or Class and Type (e.g. “ABR Revolving Borrowing”). SECTION 1.03.TERMS GENERALLY. The definitions of terms herein shall apply equally to the singular and plural forms of the terms defined. Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms. The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”. The word “will” shall be construed to have the same meaning and effect as the word “shall”. Unless the context requires otherwise (a) any definition of or reference to any agreement, instrument or other document herein shall be construed as referring to such agreement instrument or other document as from time to time amended, supplemented or otherwise modified (subject to any restrictions on such amendments, supplements or modifications set forth herein), (b) any reference herein to any Person shall be construed to include such Person’s successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any particular provision hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e) the words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any and all tangible and intangible assets and properties, including cash, securities, accounts and contract rights. SECTION 1.04.ACCOUNTING TERMS: GAAP. Except as otherwise expressly provided herein, all terms of an accounting or financial nature shall be construed in accordance with GAAP, as in effect from time to time; provided that, if the Borrower notifies the Administrative Agent that the Borrower requests an amendment to any provision hereof to eliminate the effect of any change occurring after the date hereof in GAAP or in the application thereof on the operation of such provision (or if the Administrative Agent notifies the Borrower that the Required Lenders request an amendment to any provision hereof for such purpose), regardless of whether any such notice is given before or after such change in GAAP or in the application thereof, then such provision shall be interpreted on the basis of GAAP as in effect and applied immediately before such change shall have become effective until such notice shall have been withdrawn or such provision amended in accordance herewith.Notwithstanding the foregoing, all financial covenants contained herein shall be calculated, without giving effect to any election under Statement of Financial Accounting Standards 159 (or any similar accounting principle) permitting a Person to value its financial liabilities at the fair value thereof, and if the Company has elected, or elects in the future, to value its financial liabilities at the fair value, it shall furnish to the Administrative Agent and Lenders at the time that it delivers the quarterly and annual reports pursuant to Section 5.01 (a) and (b) a reconciliation showing the value of its financial liabilities as if the Company had not made such election.Notwithstanding the foregoing or anything herein to the contrary, for purposes of calculating the financial covenants set forth herein, including, without limitation those included in Section 6.01 hereof, Briggs Wedgewood Associates, L.P. shall not be deemed to be a Subsidiary or an Unconsolidated Affiliate of the Company or the Borrower so long as (i) the aggregate amount of all Indebtedness, liabilities and other obligations of Briggs Wedgewood Associates, L.P. that are recourse to the Company, the Borrower or any Subsidiary of the Company or the Borrower do not exceed $500,000 at any one time outstanding and (ii) none of the Company, the Borrower and any Subsidiary of the Company or the Borrower owns more than 01% of the Equity Interests of Briggs Wedgewood Associates, L.P. at any time. 27 Table of Contents SECTION 1.05.EFFECT OF AMENDMENT AND RESTATEMENT. (a)Upon satisfaction of the conditions precedent set forth in Article IV of this Agreement, this Agreement and the other Loan Documents shall exclusively control and govern the mutual rights and obligations of the parties hereto with respect to the Existing Credit Agreement, and the Existing Credit Agreement shall be superseded in all respects, in each case, on a prospective basis. (b)THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT.THE PARTIES DO NOT INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY GUARANTOR UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT). (c)Simultaneously with the Effective Date, (i) the Commitments (as defined in the Existing Credit Agreement) of each of the Existing Lenders, the outstanding amount of all Loans (as defined in the Existing Credit Agreement) previously made to the Borrower under the Existing Credit Agreement and participations in Existing Letters of Credit shall be reallocated among the Revolving Credit Lenders in accordance with their respective Applicable Percentages (determined in accordance with the amount of each Lender’s Revolving Commitment set forth on Schedule 2.01), and in order to effect such reallocations, the requisite assignments shall be deemed to be made in amounts from each Existing Lender to each Lender, with the same force and effect as if such assignments were evidenced by the applicable Assignment and Acceptance (as defined in the Existing Credit Agreement) under the Existing Credit Agreement and without the payment of any related assignment fee, and no other documents or instruments shall be, or shall be required to be, executed in connection with such assignments (all of which are hereby waived) and (ii)each assignee Lender shall make full cash settlement with each corresponding assignor Lender, through the Administrative Agent, as the Administrative Agent may direct (after giving effect to any netting effected by the Administrative Agent) with respect to such reallocations and assignments. 28 Table of Contents ARTICLE II − THE CREDITS SECTION 2.01.COMMITMENTS. Subject to the terms and conditions set forth herein, (a) each Term Loan Lender severally agrees to make a Term Loan to the Borrower on the Effective Date in a principal amount not exceeding such Lender’s Term Loan Commitment and (b) each Revolving Credit Lender severally agrees to make Revolving Loans to the Borrower from time to time during the Availability Period in an aggregate principal amount that will not result in (i)such Revolving Credit Lender’s Revolving Credit Exposure exceeding such Revolving Credit Lender’s Revolving Commitment or (ii)the sum of the total Revolving Credit Exposures exceeding the total Maximum Availability. SECTION 2.02.LOANS AND BORROWINGS. (a)Each Revolving Loan shall be made as part of a Borrowing consisting of Revolving Loans made by the Revolving Credit Lenders ratably in accordance with their respective Revolving Commitments. The failure of any Revolving Credit Lender to make any Revolving Loan required to be made by it shall not relieve any other Lender of its obligations hereunder, provided that the Revolving Commitments of the Revolving Credit Lenders are several and no Lender shall be responsible for any other Lender’s failure to make Revolving Loans as required. Within the limits, and subject to the terms and conditions, set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans. (b)Subject to the terms and conditions set forth herein, each Term Loan Lender severally and not jointly agrees to make available to the Borrower on the Effective Date, a Term Loan in an aggregate amount not to exceed such Lender’s Term Loan Commitment.Amounts repaid or prepaid on the Term Loans may not be reborrowed.The Term Loans may be, from time to time, ABR Loans or Eurodollar Loans or a combination thereof; provided, that on the Effective Date all Term Loans shall be ABR Loans, unless the Borrower provides the Administrative Agent a Term Loan Borrowing Request in the form of Exhibit D-2 not later than 11:00 a.m., New York City time, three Business Days prior to the Effective Date.The execution and delivery of this Agreement by the Borrower and the satisfaction of all conditions precedent pursuant to Section 4.01 and 4.02 shall be deemed to constitute the Borrower's request to borrow the Term Loans on the Effective Date. The failure or refusal of any Term Loan Lender to make available to the Administrative Agent at the time and place specified herein on the Effective Date the amount of its Term Loan Commitment shall not relieve any other Lender from its several obligation hereunder to make available to the Administrative Agent the amount of such other Lender's Term Loan Commitment.Upon the funding of the Term Loan on the Effective Date, all Term Loan Commitments, other than Term Loan Commitments of any Lender who has failed to fund all or any portion of its Term Loan Commitment as required hereunder, shall terminate whether or not the full amount of the Term Loan Commitments are funded on such date. (c)Subject to Section 2.12 and the foregoing Section 2.02(b), each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender at its option may make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such Lender to make such Loan; provided that any exercise of such option shall not affect the obligation of the Borrower to repay such Loan in accordance with the terms of this Agreement. 29 Table of Contents (d)At the commencement of each Interest Period for any Eurodollar Loan, such Loan shall be in an aggregate amount that is not less than $2,000,000 and $100,000 increments in excess thereof. At the time that each ABR Loan is made, such Borrowing shall be in an aggregate amount that is an integral multiple of $100,000 and not less than $1,000,000; provided that an ABR Loan may be in an aggregate amount that is equal to the entire unused balance of the total Commitments or that is required to finance the reimbursement of an LC Disbursement as contemplated by Section 2.04(e). Borrowings of more than one Type may be outstanding at the same time; provided that there shall not at any time be more than a total of eight Borrowings outstanding (including both the Term Loan Borrowings and the Revolving Borrowings). (e)Notwithstanding anything herein to the contrary, at no time shall the aggregate Revolving Credit Exposure be greater than the Maximum Availability. (f)Notwithstanding any other provision of this Agreement, the Borrower shall not be entitled to request any Borrowing, or to elect to convert or continue, any Borrowing if the Interest Period requested with respect thereto would end after the Revolving Commitment Termination Date or Term Loan Maturity Date, as applicable to such Borrowing. SECTION 2.03.REQUESTS FOR BORROWINGS. To request a Revolving Borrowing, the Borrower shall notify the Administrative Agent of such request by telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three Business Days before the date of the proposed Borrowing or (b) in the case of an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one Business Day before the date of the proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as contemplated by Section 2.04(e) may be given not later than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall be confirmed promptly by hand delivery or telecopy to the Administrative Agent of a written Borrowing Request in the form of Exhibit D−1 attached hereto, or such other form approved by the Administrative Agent, and signed by the Borrower. Each such telephonic and written Borrowing Request shall specify the following information in compliance with Section 2.02: (i)the aggregate amount of the requested Borrowing; (ii)the date of such Borrowing, which shall be a Business Day; (iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; (iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be applicable thereto, which shall be a period contemplated by the definition of the term “Interest Period”; and 30 Table of Contents (v)the location and number of the Borrower’s account to which funds are to be disbursed, which shall comply with the requirements of Section 2.05. If no election as to the Type of Borrowing is specified, then the requested Borrowing shall be a Eurodollar Borrowing with an Interest Period of one month’s duration. If no Interest Period is specified with respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed to have selected an Interest Period of one month’s duration. Promptly following receipt of a Borrowing Request in accordance with this Section, the Administrative Agent shall advise each Lender of the details thereof and of the amount of such Lender’s Loan to be made as part of the requested Borrowing. SECTION 2.04.LETTERS OF CREDIT. (a)GENERAL. Subject to the terms and conditions set forth herein, the Borrower may request the issuance of Letters of Credit for the account of the Borrower on its behalf or on behalf of any of the Consolidated Businesses, in a form reasonably acceptable to the Administrative Agent and the Issuing Bank, at any time and from time to time during the Availability Period. In the event of any inconsistency between the terms and conditions of this Agreement and the terms and conditions of any form of letter of credit application or other agreement submitted by the Borrower to, or entered into by the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and conditions of this Agreement shall control.Each Existing Letter of Credit shall be deemed for all purposes hereof to be a Letter of Credit issued pursuant to this Agreement as of the Effective Date. (b)NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION, CERTAIN CONDITIONS. To request the issuance of a Letter of Credit (or the amendment, renewal or extension of an outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic communication, if arrangements for doing so have been approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of the requested date of issuance, amendment, renewal or extension) a notice in the form of Exhibit D-3 attached hereto, or such other form approved by the Issuing Bank, theAdministrative Agent, and signed by the Borrower requesting the issuance of a Letter of Credit, or identifying the Letter of Credit to be amended, renewed or extended, the date of issuance, amendment, renewal or extension, the date on which such Letter of Credit is to expire (which shall comply with paragraph (c) of this Section), the amount of such Letter of Credit, the name and address of the beneficiary thereof and such other information as shall be necessary to prepare, amend, renew or extend such Letter of Credit. If requested by the Issuing Bank, the Borrower also shall submit a letter of credit application on the Issuing Bank’s standard form in connection with any request for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or extended only if (and upon issuance, amendment, renewal or extension of each Letter of Credit the Borrower shall be deemed to represent and warrant that), after giving effect to such issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed $20,000,000 and (ii) the sum of the total Revolving Credit Exposures shall not exceed the Maximum Availability. 31 Table of Contents (c)EXPIRATION DATE. Each Letter of Credit shall expire at or prior to the close of business on the earlier of (i) the date one year after the date of the issuance of such Letter of Credit (or, in the case of any renewal or extension thereof, one year after such renewal or extension) and (ii) the date that is thirty days prior to the Revolving Commitment Termination Date. (d)PARTICIPATIONS. By the issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing the amount thereof) and without any further action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Revolving Credit Lender, and each Revolving Credit Lender hereby acquires from the Issuing Bank, a participation in such Letter of Credit equal to such Revolving Credit Lender’s Applicable Percentage of the aggregate amount available to be drawn under such Letter of Credit. In consideration and in furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to the Administrative Agent, for the account of the Issuing Bank, such Revolving Credit Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the date due as provided in paragraph (e) of this Section, or of any reimbursement payment required to be refunded to the Borrower for any reason. Each Revolving Credit Lender acknowledges and agrees that its obligation to acquire participations pursuant to this paragraph in respect of Letters of Credit is absolute and unconditional and shall not be affected by any circumstance whatsoever, including any amendment, renewal or extension of any Letter of Credit or the occurrence and continuance of a Default or Event of Default or reduction or termination of the Revolving Commitments, and that each such payment shall be made without any offset, abatement, withholding or reduction whatsoever. (e)REIMBURSEMENT. If the Issuing Bank shall make any LC Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying to the Administrative Agent an amount equal to such LC Disbursement not later than 12:00 noon, New York City time, on the date that such LC Disbursement is made, if the Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such notice has not been received by the Borrower prior to such time on such date, then not later than 12:00 noon, New York City time, on (i) the Business Day that the Borrower receives such notice, if such notice is received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day immediately following the day that the Borrower receives such notice, if such notice is not received prior to such time on the day of receipt; provided that, if such LC Disbursement is not less than $1,000,000, the Borrower may, subject to the conditions to borrowing set forth herein, request in accordance with Section 2.03 that such payment be financed with a Revolving Loan in an equivalent amount and, to the extent so financed, the Borrower’s obligation to make such payment shall be discharged and replaced by the resulting Revolving Loan. If the Borrower fails to make such payment when due, the Administrative Agent shall notify each Revolving Credit Lender of the applicable LC Disbursement, the payment then due from the Borrower in respect thereof and such Revolving Credit Lender’s Applicable Percentage thereof. Promptly following receipt of such notice, each Revolving Credit Lender shall pay to the Administrative Agent its Applicable Percentage of the payment then due from the Borrower, in the same manner as provided in Section 2.05 with respect to Revolving Loans made by such Revolving Credit Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank the amounts so received by it from the Revolving Credit Lenders. Except as provided in Section 2.16(b), promptly following receipt by the Administrative Agent of any payment from the Borrower pursuant to this paragraph, the Administrative Agent shall distribute such payment to the Issuing Bank or, to the extent that Revolving Credit Lenders have made payments pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their interests may appear. Any payment made by a Revolving Credit Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving Loans as contemplated above) shall not constitute a Revolving Loan and shall not relieve the Borrower of its obligation to reimburse such LC Disbursement. 32 Table of Contents (f)OBLIGATIONS ABSOLUTE. The Borrower’s obligation to reimburse LC Disbursements as provided in paragraph (e) of this Section shall be absolute, unconditional and irrevocable, and shall be performed strictly in accordance with the terms of this Agreement under any and all circumstances whatsoever and irrespective of (i) any lack of validity or enforceability of any Letter of Credit or this Agreement, or any term or provision therein, (ii) any draft or other document presented under a Letter of Credit proving to be forged, fraudulent or invalid in any respect or any statement therein being untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of Credit against presentation of a draft or other document that does not comply with the terms of such Letter of Credit, or (iv) any other event or circumstance whatsoever, whether or not similar to any of the foregoing, that might, but for the provisions of this Section, constitute a legal or equitable discharge of, or provide a right of setoff against, the Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall have any liability or responsibility by reason of or in connection with the issuance or transfer of any Letter of Credit or any payment or failure to make any payment thereunder (irrespective of any of the circumstances referred to in the preceding sentence), or any error, omission, interruption, loss or delay in transmission or delivery of any draft notice or other communication under or relating to any Letter of Credit (including any document required to make a drawing thereunder), any error in interpretation of technical terms or any consequence arising from causes beyond the control of the Issuing Bank; provided that the foregoing shall not be construed to excuse the Issuing Bank from liability to the Borrower to the extent of any direct damages (as opposed to consequential damages, claims in respect of which are hereby waived by the Borrower to the extent permitted by applicable law) suffered by the Borrower that are caused by the Issuing Bank’s failure to exercise care when determining whether drafts and other documents presented under a Letter of Credit comply with the terms thereof. In furtherance of the foregoing and without limiting the generality thereof, the parties agree that, with respect to documents presented which appear on their face to be in substantial compliance with the terms of a Letter of Credit, the Issuing Bank may, in its sole discretion, either accept and make payment upon such documents without responsibility for further investigation, regardless of any notice or information to the contrary, or refuse to accept and make payment upon such documents if such documents are not in strict compliance with the terms of such Letter of Credit. (g)DISBURSEMENT PROCEDURES. The Issuing Bank shall, promptly following its receipt thereof, examine all documents purporting to represent a demand for payment under a Letter of Credit. The Issuing Bank shall promptly notify the Administrative Agent, the Lenders and the Borrower by telephone (confirmed by telecopy) of such demand for payment and whether the Issuing Bank has made or will make an LC Disbursement thereunder; provided that any failure to give or delay in giving such notice shall not relieve the Borrower of its obligation to reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any such LC Disbursement. 33 Table of Contents (h)INTERIM INTEREST. If the Issuing Bank shall make any LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in full on the date such LC Disbursement is made, the unpaid amount thereof shall bear interest, for each day from and including the date such LC Disbursement is made to but excluding the date that the Borrower reimburses such LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans; provided that, if the Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of this Section, then Section 2.11(a) shall apply.
